Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Carlos G. Sanchez, M.D.
(NPI: 1225069776),

Petitioner,
v.
Centers for Medicare & Medicaid Services.
Docket No. C-15-431
Decision No. CR3827

Date: May 1, 2015

DECISION

The Centers for Medicare & Medicaid Services (CMS), through its administrative
contractor, First Coast Service Options, Inc. (First Coast), revoked the Medicare billing
privileges of Carlos G. Sanchez, M.D. (Petitioner), because Petitioner failed to comply
with Medicare enrollment requirements, misused his Medicare billing number, and
engaged in abusive Medicare billing practices. Petitioner requested a hearing to dispute
the revocation. For the reasons stated below, I affirm CMS’s determination to revoke
Petitioner’s billing privileges.

I. Background

In five initial determinations, all nearly identical, dated May 20, 2014, First Coast
revoked Petitioner’s Medicare billing privileges effective June 19, 2014. The
determinations specified the Provider Transaction Access Numbers (PTANSs) involved as
42360V, 42360W, 42360X, and 42360Y. First Coast stated that the revocation was
based on Petitioner’s failure to comply with Medicare requirements (42 C.F.R.

§ 424.535(a)(1)), Petitioner’s misuse of Medicare billing numbers (42 C.F.R.
§ 424.535(a)(7), and Petitioner’s abuse of his Medicare billing number (42 C.F.R.
§ 424.535(a)(8). In regard to the alleged violation of 42 C.F.R. § 424.535(a)(1), First

Coast provided the following facts:

With his signature on Medicare enrollment application 855,
[Petitioner], agreed to abide by Medicare laws, regulations,
and program instructions. However, based on claims data
with dates of service from January 1, 2013 through December
31, 2013, [Petitioner] did not abide by Medicare laws,
regulations and program instructions when submitting claims
when using the Q6 modifier, indicating that services were
rendered by a locum tenens physician. [Petitioner] is in
violation of . . . Section 125(b) of the Social Security Act
Amendments 1994, the regulatory definition of locum tenens
physician at 42 C.F.R. § 411.351, and Chapter 1, Section
30.2.11 of the CMS Medicare Claims Processing Manual,
Publication 100-04 that all relate to physician payment under
locum tenens arrangements. These locum tenens laws,
regulations, and programs instructions require the regular
physician be unavailable to provide the visit services. CMS
has identified 445 dates of service in 2013, where [Petitioner]
billed for a service and on the same date services were billed
under his provider number using the Q6 modifier indicating
that locum tenens physician rendered services.

CMS Exs. 1-5.

In response, Petitioner filed a corrective action plan (CAP) and a request for

reconsi

eration. CMS Exs. 6, 9. In those documents, Petitioner admitted that his billing

company had used the Q6 (locum tenens) modifier to bill for services provided by

radiologists who were temporarily working with Petitioner’s practice and that this had
been incorrect. CMS Ex. 6 at 2; CMS Ex. 9 at 3. However, Petitioner disputed that he
engaged in abuse of his Medicare billing number by billing Medicare for beneficiaries

who had
that a bi

been deceased at the time of the alleged services and provided documentation
ling error occurred in which the dates of services, which were actually prior to

the beneficiaries’ deaths, were incorrectly modified to later dates. CMS Ex. 9 at 3-4.
Petitioner also disputed that he abused his Medicare billing number by providing services
from a location CMS already deemed to be non-operational and revoked. CMS Ex. 9 at
4-5. In July and August 2014, respectively, First Coast denied Petitioner’s CAP and

reconsi

eration request. CMS Exs. 7, 10.

Petitioner filed a request for hearing (RFH) to dispute the revocation determination. In
response to my Acknowledgment and Pre-hearing Order (Order), CMS filed a brief
(CMS Br.) and 15 exhibits (CMS Exs. 1-15) as its pre-hearing exchange. Petitioner filed
a brief (P. Br.) and one exhibit (P. Ex. 1) as its pre-hearing exchange.

II. Decision on the Record

Neither CMS nor Petitioner objected to any of the proposed exhibits that the parties
submitted in this case. See Order ¥ 7. Therefore, I admit CMS Exs. 1-15 and P. Ex. 1
into the record.

My Order advised the parties that they must submit written direct testimony for each
proposed witness and that an in-person hearing would only be necessary if the opposing
party requested an opportunity to cross-examine a witness. Order §j 8-10. CMS and
Petitioner each submitted written direct testimony from a witness. CMS Ex. 15; P. Ex. 1.
However, neither CMS nor Petitioner requested to cross-examine each other’s witness.
Consequently, I will not hold an in-person hearing in this matter and I will decide this
matter based on the written record. Order § 11.

III. Issue
Whether CMS had a legitimate basis to revoke Petitioner’s Medicare billing privileges.
IV. Jurisdiction

I have jurisdiction to decide the issue in this case. 42 C.F.R. §§ 498.3(b)(17), 498.5(1)(2);
see also 42 U.S.C. § 1395cc(j)(8).

V. Findings of Fact, Conclusions of Law, and Analysis!

The Social Security Act (Act) authorizes the Secretary of Health and Human Services to
promulgate regulations governing the enrollment process for providers and suppliers.

42 U.S.C. §§ 1302, 1395cc(j). Under the regulations, a provider or supplier that seeks
billing privileges under the Medicare program must “submit enrollment information on
the applicable enrollment application. Once the provider or supplier successfully
completes the enrollment process . .. CMS enrolls the provider or supplier into the
Medicare program.” 42 C.F.R. § 424.510(a). CMS may revoke a provider or supplier’s
Medicare billing privileges for a variety of reasons including if it is “determined not to be
in compliance with the enrollment requirements described in [section 424.535], or in the
enrollment application applicable for its provider or supplier type... .” 42 C.F.R.

§ 424.535(a)(1).

' My numbered findings of fact and conclusions of law are set forth in italics and bold
font.
Physicians are suppliers for Medicare purposes. 42 C.F.R. § 400.202 (definition of
“Supplier’). The Act requires that payment under the Medicare program may only be
made to the beneficiary or the treating physician; however, there is a locum tenens
exception to this:

No payment under this part for a service provided to

any individual shall . . . be made to anyone other than
such individual or . . . the physician or other person
who provided the service, except . . . (D) payment

may be made to a physician for physicians’ services (and
services furnished incident to such services) furnished
by a second physician to patients of the first physician
if (i) the first physician is unavailable to provide the
services; (ii) the services are furnished pursuant to
an arrangement between the two _ physicians that
(D) is informal and reciprocal, or (II) involves per diem or
other fee-for-time compensation for such _ services;
(iii) the services are not provided by the second physician
over a continuous period of more than 60 days or are
provided over a longer continuous period during all of which
the first physician has been called or ordered to active duty as
a member of a reserve component of the Armed Forces; and
(iv) the claim form submitted to the carrier for such services
includes the second physician’s unique identifier (provided
under the system established under subsection (r)) and
indicates that the claim meets the requirements of this
subparagraph for payment to the first physician.

42 U.S.C. § 1395u(b)(6)(D).

1. Petitioner submitted hundreds of claims for Medicare reimbursement in which
he billed, under his own billing number, for the services provided by other
physicians by using the Q6 billing modifier to indicate that these physicians had
provided the services in locum tenens to Petitioner when, in actuality, the
physicians were temporarily working for Petitioner.

Petitioner testified that he is a radiologist who provides diagnostic and interventional
radiology services to Medicare beneficiaries at hospitals and out-patient imaging centers.
Petitioner employs and contracts with other radiologists. Petitioner further testified that
he hired a billing company that:

recommended that [Petitioner] use the Q6 modifier [locum
tenens] for billing the services of radiologists who were
temporarily working for one of [Petitioner’s] Medicare-
enrolled group practices to fill a gap in coverage.

These physicians who worked temporarily in [Petitioner’s]
group practices occasionally performed services on days
[Petitioner] also performed services. Further, in limited
instances those physicians performed radiology services on
the same beneficiary for whom [Petitioner] also provided
services on the same day ... . these physicians and
[Petitioner] performed independent radiology — services
otherwise payable by Medicare if the billing company had not
inappropriately recommended the use of the Q6 modifier.

P. Ex. | at 1-2. Petitioner also stated in an affidavit: “As soon as [Petitioner] learned that
[Petitioner] had been using the Q6 modifier incorrectly, [Petitioner] immediately stopped
using it.” CMS Ex. 9 at 15.

CMS conducted an inquiry into Petitioner’s Medicare billing practices. The CMS analyst
testified as follows regarding the outcome of the investigation:

[Petitioner] billed 445 dates of service from November 1,
2012 to March 23, 2014 reflecting both [Petitioner] and the
locum tenens supplier rendering services on the same day
under [Petitioner’s] provider number. Accordingly, on those
days [Petitioner] was available to render services and did not
require the services of a substitute physician.

[Petitioner] submitted also 671 claims for dates of service
from November 1, 2012 to March 23, 2014 that reflect
[Petitioner] rendering a service and a locum tenens physician
also rendering a service for the same Medicare beneficiary on
the same day. Accordingly, on those days [Petitioner] was
available to render services and did not require the services of
a substitute physician.

CMS Ex. 15 at 2-3. The CMS analyst investigating this matter generated a spreadsheet
of the claims Petitioner filed using the Q6 modifier. CMS Ex. 11; see also CMS Ex. 15
at 2-3.
Therefore, I find that Petitioner submitted hundreds of Medicare claims in which he
billed for services provided by physicians temporarily working with his practice under
the Q6 (locum tenens) modifier.

2. CMS had a legitimate basis to revoke Petitioner’s Medicare billing privileges
because Petitioner’s claims for reimbursement failed to comply with the
requirements stated in the Social Security Act and the Medicare claims manual
because Petitioner billed under his own Medicare billing number using the 6
modifier to indicate that services were provided by other physicians in locum
tenens to Petitioner when, in actuality, they were working for Petitioner
temporarily.

CMS may revoke a supplier who has failed to comply with enrollment requirements in
section 424.535 of the regulations or in the supplier’s enrollment application. 42 C.F.R.
§ 424.535(a)(1). On the Medicare enrollment application that physicians must sign,
Petitioner had to certify that he “meets, and continues to meet, and CMS verifies that it
meets, and continues to meet, all of the following requirements: (1) Compliance with
title XVIII of the Act and applicable Medicare regulations.” 42 C.F.R. § 424.516(a)(1).
Specifically, as part of the additional enrollment requirements list in the certification
statement section on the enrollment form, Petitioner had to certify that he:

[A]gree[s] to abide by the Medicare laws, regulations and
program instructions that apply to [physicians]. The
Medicare laws, regulations, and program instructions are
available through the fee-for-service contractor. I understand
that payment of a claim by Medicare is conditioned upon the
claim and the underlying transaction complying with such
laws, regulations, and program instructions (including, but
not limited to, the Federal anti-kickback statute and the Stark
law), and on the supplier’s compliance with all applicable
conditions of participation in Medicare.

Form CMS-855] at 25 available at http://www.cms.gov/Medicare/CMS-Forms/CMS-
Forms/downloads/cms855i.pdf.

The present matter involves the submission of hundreds of Medicare claims billed under
Petitioner’s Medicare billing number for services provided by other physicians
temporarily working for Petitioner’s practice. By using the Q6 modifier in the claims,
Petitioner indicated that he could bill for the services provided by other physicians
because those physicians were acting in locum tenens for Petitioner. However, the Q6
modifier is used to identify services that a locum tenens physician has provided in place
of the billing physician. A locum tenens physician is “a physician who substitutes (that
is, ‘stands in the shoes’) in exigent circumstances for a physician” in accordance with
applicable rules. 42 C.F.R. § 411.351 (definition of Locum tenens physician). The Act
sets forth the locum tenens exception to the general rule that Medicare may only pay the
beneficiary who receives a medical service or the physician who performs the service.
See 42 U.S.C. § 1395u(b)(6)(D). The Medicare Claims Processing Manual (MCPM),
CMS Pub. 100-04, ch. 1, § 30.2.11, further clarifies the use of the locum tenens
exception. Both state that the physician must be a substitute physician who is providing
services because the treating physician is unavailable. The MCPM states that locum
tenens is used “to retain substitute physicians to take over [a physician’s] professional
practices when the regular physicians are absent for reasons such as illness, pregnancy,
vacation, or continuing medical education...” MCPM, CMS Pub. 100-04, ch. 1, §
30.2.11(A.).

Petitioner does not dispute that he incorrectly billed using the Q6 modifier, rather, he
asserts that the billing company Petitioner hired is to blame for the mistake in billing.
However, even an unintentional error with regard to claims may serve as a basis for
revocation if the relevant regulation does not require fraudulent or dishonest intent. See
Louis J. Gaefke, D.P.M., DAB No. 2554 at 7 (2013).

Therefore, based on the record in this case, I conclude that CMS had a legitimate basis to
revoke Petitioner’s Medicare billing privileges because Petitioner failed to comply with
Medicare enrollment requirements.” 42 C.F.R. § 424.535(a)(1).

3. Ido not have jurisdiction over the other issues raised by Petitioner.

Petitioner argues that First Coast improperly revoked Petitioner’s Medicare billing
privileges because it did so before First Coast gave Petitioner an opportunity to correct,
thereby revoking billing privileges without considering a CAP from Petitioner. P. Br. at
8. Petitioner also argues that, although First Coast later issued a decision based on the
CAP Petitioner submitted (CMS Ex. 7), First Coast applied the standard used to consider
a request for reconsideration rather than the standard used for assessing CAPs (i.e.,
whether Petitioner had been in compliance with Medicare rules, not whether Petitioner
had come into compliance with Medicare rules). P. Br. at 9; CMS Ex. 8. Petitioner
concludes that a lack of meaningful review of his CAP entitles him to reversal of the
revocation. P. Br. at 10. However, it is not disputed that First Coast issued a decision on
Petitioner’s CAP. Because a CMS contractor’s refusal to reinstate a supplier’s billing
privileges based on a CAP is not an initial determination under 42 C.F.R. Part 498, I have
no jurisdiction to review that decision. 42 C.F.R. § 405.803(b)(2); see also 42 C.F.R.

§ 498.3(a)(1), 498.3(d) (“Administrative actions that are not initial determinations (and
therefore not subject to appeal under this part) include but are not limited to the
following”). Therefore, I do not have the authority to review the contents of a

> Because CMS’s revocation can be upheld based on 42 C.F.R. § 424.535(a)(1), I need
not decide the other bases for revocation listed in the CMS determination.
contractor’s decision regarding a CAP in order to determine whether First Coast applied a
correct or incorrect standard.

Further, Petitioner argues that CMS’s decision to impose a three-year re-enrollment bar is
arbitrary and capricious, and is disproportionate when considering the severity of
Petitioner’s conduct in this matter. P. Br. at 11-13. Petitioner cites the Medicare
Program Integrity Manual and notes that it only establishes set lengths for re-enrollment
bars for certain specified offenses, such as for being non-operational, and that in other
cases, the length of the re-enrollment bar is left entirely to CMS’s discretion. P. Br at 11-
12. Petitioner urges me to reduce the length of the re-enrollment bar to one year. P. Br.
at 13. However, I do not have jurisdiction to consider this issue.? See Ravindra Patel,
M.D., DAB CR2171, at 7 n.5 (2010); Emmanuel Brown M.D. and Simeon K. Obeng,
M.D., DAB CR2145, at 10 (2010).

VI. Conclusion

For the reasons stated above, I affirm CMS’s determination to revoke Petitioner’s
Medicare billing privileges.

/s/
Scott Anderson
Administrative Law Judge

> If I had jurisdiction to review the re-enrollment bar in this case, I would have to
conclude that CMS’s decision to apply a three-year re-enrollment bar was supported by
the record given the hundreds of improper Medicare claims that Petitioner filed in
relation to his revocation under 42 C.F.R. § 424.535(a)(1). See Gaefke, DAB No. 2554 at
10 n.9.
